the revocation of parole may be raised in a petition for a writ of habeas
corpus under NRS 34.360. See NRS 34.500; Hornback v. Warden, 97 Nev.
98, 100, 625 P.2d 83, 84 (1981). A parole revocation proceeding involves
the loss of liberty and thus necessitates certain procedural due process
protections for the parolee.     Anaya v. State, 96 Nev. 119, 122, 606 P.2d
156, 157-58 (1980). Due process for parole revocation hearings requires, at
a minimum, that "the finding of a parole violation will be based on verified
facts and that the exercise of discretion will be informed by an accurate
knowledge of the parolee's behavior." Morrissey v. Brewer, 408 U.S. 471,
484 (1972); see also Anaya, 96 Nev. at 122, 606 P.2d at 157-58 (citing
Morrissey and setting out the minimum procedures necessary to revoke
parole); NRS 213.1513; NRS 213.1517.
                Because the district court did not consider whether appellant
was afforded the due process protections delineated in Morrissey, we
reverse and remand for the district court to resolve the allegations set
forth in appellant's habeas petition. Accordingly, we
                ORDER the judgment of the district court REVERSED AND
REMAND this matter to the district court for proceedings consistent with
this order. 2




       2 Givenour resolution of this appeal, we deny the proper person
motions received on June 28, 2012, and February 21, 2013, as moot.



                                        2
                cc: Hon. Richard Wagner, District Judge
                     Shade W. Hall
                     Attorney General/Carson City
                     Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) 1947A